UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4398


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TERRENCE JOHNSON, a/k/a Freak,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg.     Gina M. Groh,
District Judge. (3:12-cr-00049-GMG-DJJ-1)


Submitted:   October 31, 2013             Decided:   November 21, 2013


Before MOTZ, GREGORY, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nicholas J. Compton, Assistant Federal Public Defender, Kristen
M. Leddy, Research and Writing Specialist, FEDERAL PUBLIC
DEFENDER’S OFFICE, Martinsburg, West Virginia, for Appellant.
William J. Ihlenfeld, II, United States Attorney, Paul T.
Camilletti, Assistant United States Attorney, Martinsburg, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Terrence      Johnson       was       convicted      by    a        jury    of    four

counts    of    distributing         crack       cocaine      and      heroin,          21   U.S.C.

§ 841(a)(1) (2006).               Based on testimony presented at Johnson’s

trial, the district court found that Johnson was responsible for

a total of 196 to 280 grams of crack cocaine, resulting in a

base offense level of 30.                See U.S. Sentencing Guidelines Manual

(“USSG”) § 2D1.1(c)(5) (2012).                       After a two-level enhancement

for possession of a firearm, USSG § 2D1.1(b)(1), Johnson’s total

offense level was 32.               With a criminal history category of II,

Johnson’s       advisory          Guidelines          range      was      135-168            months’

imprisonment.          The    court      imposed        a   sentence          of    135      months.

Johnson    appeals,       claiming         that      his    sentence          is    unreasonable

because the drug weights used in determining relevant conduct

should    be    limited      to    the     amounts      included         in    the        counts    of

conviction       and   because        it    was       based      on      the       testimony        of

unreliable witnesses.             We affirm.

               We review a sentence for reasonableness under an abuse

of discretion standard.              Gall v. United States, 552 U.S. 38, 51

(2007).         This    review       requires          consideration               of     both     the

procedural and substantive reasonableness of a sentence.                                         Id.;

see United States v. Lynn, 592 F.3d 572, 575 (4th Cir. 2010).

In determining the procedural reasonableness of a sentence, this

court considers whether the district court properly calculated

                                                 2
the    defendant’s         Guidelines       range,         treated        the      Guidelines     as

advisory, considered the 18 U.S.C. § 3553(a) (2006) factors,

analyzed        any       arguments         presented           by     the         parties,       and

sufficiently explained the selected sentence.                                Gall, 552 U.S. at

51.       A     sentence          imposed      within        the       properly          calculated

Guidelines       range       is    presumed      reasonable          by    this     court.        See

Rita v.       United       States,       551 U.S. 338,       347      (2007);       United

States v. Mendoza-Mendoza, 597 F.3d 212, 217 (4th Cir. 2010).

“[A] defendant can only rebut the presumption by demonstrating

that   the      sentence      is       unreasonable        when       measured          against   the

§ 3553(a) factors.”                United States v. Montes-Pineda, 445 F.3d
375, 379 (4th Cir. 2006)(alteration in original).

               Johnson       argues       that       his    sentence          is        unreasonable

because       the     drug    quantity         attributed         to      him      at    sentencing

included      quantities          beyond    the      counts       of      conviction        and   was

based on the testimony of drug addicts.                              We review the district

court’s drug quantity finding for clear error.                                United States v.

Kellam, 568 F.3d 125, 147 (4th Cir. 2009).                                In calculating drug

amounts for sentencing purposes, “a sentencing court may give

weight     to       any      relevant       information           before        it,       including

uncorroborated            hearsay,       provided          that      the     information          has

sufficient       indicia          of   reliability         to     support       its      accuracy.”

United States v. Wilkinson, 590 F.3d 259, 269 (4th Cir. 2010);

see also United States v. Uwaeme, 975 F.2d 1016, 1019 (4th Cir.

                                                 3
1992)    (“For       sentencing          purposes,            hearsay    alone       can   provide

sufficiently reliable evidence of [drug] quantity.”).                                   Moreover,

drug quantity determinations for sentencing purposes can include

drugs not charged in the indictment.                                 See USSG § 1B1.3(a)(2)

(defining relevant conduct to include the defendant’s acts and

omissions       “that      were     part       of    the      same    course    of    conduct    or

common scheme or plan as the offense of conviction”); United

States v. Ellis, 975 F.2d 1061, 1067 (4th Cir. 1992).

               In    addition       to        the    crack      cocaine       involved     in   the

counts    of    conviction,             the    district        court    also       found   Johnson

responsible for an additional quantity of drugs based on the

testimony of three Government witnesses.                                Johnson argues that

these findings were based largely on unreliable testimony of

long-term       drug      abusers.            However,         after    having       occasion   to

observe    the       witnesses          testify          at   trial,    the    district       court

specifically             found      their           testimony         credible.            Witness

credibility         determinations             are        generally      not       reviewable    on

appeal, see United States v. Saunders, 886 F.2d 56, 60 (4th Cir.

1989),    and       Johnson       has    failed          to   establish     that     any   of   the

information relied upon by the district court was erroneous.

               We    find        that     Johnson’s            sentence       is     procedurally

reasonable.              We      also     find       that       he    cannot       overcome     the

presumption         of     reasonableness            afforded         his   within-Guidelines

sentence.       See Rita, 551 U.S. at 356.                           Accordingly, we affirm.

                                                     4
We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                     5